 

Exhibit 10.49

FIRST AMENDMENT (the “First Amendment”), dated as of April 23, 2018, between
ZIMMER BIOMET G.K. (the “Borrower”) and SUMITOMO MITSUI BANKING CORPORATION (the
“Bank”), to the AMENDED AND RESTATED TERM LOAN AGREEMENT dated as of September
22, 2017 (the “Agreement”) between the Borrower and the Bank.

WITNESSETH

The Borrower and the Bank wish to amend the Agreement in certain respects.
Unless otherwise defined in this First Amendment, capitalized terms used herein
shall have the meanings ascribed to such terms in the Agreement.

Accordingly, in consideration of the premises contained herein and for other
good and valuable consideration, receipt of which is hereby acknowledged, the
parties hereto hereby agree as follows:

Section 1.Amendment. In Section 1.01 of the Agreement (captioned, “Defined
Terms”), the term “Interest Payment Date” is hereby amended and restated in its
entirety to read as follows:

“Interest Payment Date” means the 15th day of each month (subject to the
provisions of Section 2.06 with respect to payments on non-Business Days),
commencing on November 15, 2017 and ending on the Maturity Date.

Section 2.Effectiveness. Conditioned on the truth and accuracy of the
representations made in Section 3 hereof, this First Amendment shall become
effective as of the date hereof when the Bank shall have received a copy of this
First Amendment, duly executed by Borrower.

Section 3.Representations. The Borrower reaffirms the representations and
warranties in the Agreement as made as of the date hereof and confirms that both
before and after giving effect to this First Amendment there is and will be no
Event of Default under the Agreement. The Borrower makes the representations and
warranties in the Agreement with respect to its execution and delivery as to the
execution and delivery of this First Amendment.

Section 4.Ratification. The Agreement shall remain in full force and effect in
its original form, without novation, when this First Amendment shall become
effective, except as the Agreement is specifically amended by the terms of this
First Amendment.

Section 5.Cross-references. Upon the effectiveness of this First Amendment, any
reference to the Agreement shall mean the Agreement as amended hereby.

Section 6.Governing Law. This First Amendment shall be considered an agreement
under the laws in effect in the State of New York and for all purposes shall be
construed in accordance with such laws without giving effect to the conflict of
laws provisions contained therein.

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their respective duly authorized officers as of
the date first written above.

 

ZIMMER BIOMET G.K.

 

 

By:

/s/ Daniel P. Florin

 

Name:

 

 

Title:

 

 

SUMITOMO MITSUI BANKING CORPORATION

 

 

By:

/s/ James D. Weinstein

 

Name:

James D. Weinstein

 

Title:

Managing Director

 

-2-